Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Brittany Simons appeals the district court’s order denying her motion seeking a reduction of sentence under 18 U.S.C. § 3582 (2006). We have reviewed the record and find no reversible error, given that Simons is ineligible for the reduction that she seeks. Accordingly, we affirm the judgment of the district court. United States v. Simons, No. 3:08-cr01057-CMC-6 (D.S.C. Feb. 21, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.